Citation Nr: 0631342	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcohol abuse, 
claimed as secondary to PTSD.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This claim is on appeal from the Louisville, Kentucky, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in July 2004.  A transcript of the hearing is of 
record.  This case was remanded by the Board in October 2004 
for further development and is now ready for disposition.

On a procedural note, the veteran appears to have raised 
claims for increased rating for diabetic neuropathy 
(separately service-connected).  These claims are referred to 
the RO for appropriate consideration.

The issue of the initial rating for diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The service records and other evidence of record fails to 
corroborate the veteran's statements as to his claimed in-
service stressors.

3.  There is no credible supporting evidence that the alleged 
in-service stressors actually occurred.

4.  The veteran's alcohol abuse is not the result of a 
service-connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).

2.  Alcohol abuse, claimed as secondary to PTSD, was not due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for PTSD

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to the time the veteran filed his claim, the applicable 
criteria for service connection for PTSD, 38 C.F.R. § 
3.304(f), were amended on June 18, 1999, and made effective 
to March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999) (codified at 38 C.F.R. § 3.304(f)).  The amended 
regulation purported to essentially restate the three 
essential elements previously in effect.  

By way of background, under the old or pre-amendment 
regulation, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the amended regulation, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) 
(2006).  

When asked to interpret the pre-amendment regulations, with 
respect to the first element (a diagnosis of PTSD), the 
Veterans Claims Court held that "a clear (that is, 
unequivocal) PTSD diagnosis by a mental-health professional 
must be presumed . . . to have been made in accordance with 
the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  

Moreover, the Veterans Claims Court concluded that "under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b).  

The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in PTSD cases).  

Under the pre-amendment regulations, if the claimed stressor 
was related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the new regulations, the reference to combat citations 
was removed.  Nonetheless, under both the pre-amendment and 
the new regulations, if the "claimed stressor [was] not 
combat related, a veteran's lay testimony regarding in-
service stressors [was] insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304.  

After a review of the claims file, the Board will accept, for 
purposes of this decision, that the veteran has a diagnosis 
of PTSD.  Specifically, after undergoing private 
psychological testing in December 2002, he was diagnosed 
with, among other things, PTSD.  Further, a September 2005 VA 
examination diagnosed, among other things, PTSD.  Therefore, 
the Board accepts the diagnosis of PTSD for purposes of this 
decision.

Nonetheless, critical elements of this diagnosis, most 
fundamentally those concerning the existence of a stressor or 
stressors, appear to be based wholly upon statements of 
history provided by the veteran.  The question of whether he 
was exposed to a stressor in service is a factual 
determination and the Board is not bound to accept such 
statements simply because treating medical providers have 
done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood 
v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 Vet. 
App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD 
and that the first element of Cohen is met, the veteran's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressors actually occurred.  That is, even though the Board 
is compelled to presume the adequacy of the PTSD 
symptomatology and the sufficiency of the claimed in-service 
stressors for purposes of a medical diagnosis of PTSD, that 
is not the end of the inquiry.  The second prong of Cohen 
requires "credible supporting evidence" that the claimed 
in-service stressor actually occurred.  

As noted above, if the "claimed stressor is not combat 
related, a veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by 'credible supporting 
evidence'."  Cohen, 10 Vet. App. at 142 (emphasis added). 

Service personnel records do not support a finding that the 
veteran was engaged in combat.  Specifically, the record 
shows that he was a supply handler attached to a 
transportation battalion while stationed in Vietnam.  
However, the Board finds that none of the veteran's medals, 
the Vietnam Service Medal, the Good Conduct Medal, or the 
Sharpshooter or Marksman Badges represent combat experience.  

With respect to a specific stressor, the veteran related that 
he stood guard duty at Cam Ranh Bay where the unit was 
exposed to mortar and rocket attacks.  He also reported being 
in a prop plane leaving Cam Ranh Bay where both engines 
stalled and a period of time passed before the engines were 
restarted.  Additional stressors include seeing wounded 
soldiers and body bags, and having friends killed.

As to the general stressors of seeing wounded soldiers and 
body bags, the veteran has not provided any additional 
details of these incidents and, without more information, 
cannot be verified.  Similarly, he had not identified any 
specific friend who was killed but recalled at his hearing 
before the Board that he switched places with a buddy who he 
believed was killed.  However, without more information, such 
as the dead soldier's name, the stressor cannot be verified.

With respect to the two major stressors identified by the 
veteran (guard duty with mortar and rocket attacks at Cam 
Ranh Bay, and a near-accident in a prop plane), an attempt 
was made to verify these stressors with the United States 
Armed Services Center for Research of Unit Records (CURR), 
now known as the U. S. Army and Joint Services Records 
Research Center (JSRRC). 

In January 2006, CURR responded that they had reviewed the 
unit history submitted by the 10th Transportation Battalion, 
the higher headquarters for the 565th Transportation Company 
for the period from September 1965 to November 1971.  The 
history verified that the 10th Trans Bn arrived in South 
Vietnam and was located at Cam Ranh Bay.  However, CURR was 
"unable to document combat activity involving an aircraft as 
described by [the veteran] during 1965."  CURR also reviewed 
a document involving attacks on U.S. Air Force Operating 
Bases but were "unable to document attacks at Cam Ranh Bay 
during 1965." 

Without the ability to further clarify a time frame, 
location, or persons involved on the more general stressors 
(wounded, body bags), there is simply no ability to verify 
the veteran's stressors.  Moreover, CURR was unable to verify 
the veteran's two more specific stressors.  As there is no 
indication in the service records that he was otherwise 
engaged in combat, corroborating supporting evidence is 
needed to verify the claimed stressors.  As no relevant 
information has been forthcoming, the Board finds that the 
veteran's claim fails in this element.  

In sum, based on the evidence of record, the veteran did not 
engage in combat and the only evidence of in-service 
stressors is contained in the veteran's own uncorroborated 
statements.  Thus, the Board concludes that there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  Absent credible supporting 
evidence that the claimed in-service stressor actually 
occurred, an essential element for a grant of service 
connection for PTSD is not established and the claim is 
denied.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

II.  Service Connection for Alcohol Abuse Secondary to PTSD

The veteran contends, in essence, that his alcohol abuse is 
due to PTSD.  In addition to the laws and regulations 
outlined above, the regulations provide that service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

However, the veteran's claim for secondary service connection 
fails because there is no underlying service-connected 
disability.  Significantly, as discussed above, the veteran 
is not currently service-connected for PTSD.  Because he is 
not service-connected for the underlying condition claimed, 
there can be no reasonable claim on a secondary basis under 
the provisions of 38 C.F.R. § 3.310 (2006) and Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Moreover, the most recent VA examination report related that 
the veteran "may have had an alcohol problem at one time 
though it is not considered likely to be secondary to his 
[PTSD] at present."  Therefore, the claim is denied on a 
secondary basis.

Nonetheless, the Board has also considered the veteran's 
claim for alcohol abuse on a direct service-connected basis.  
The Board notes that direct service connection may be granted 
only when a disability or cause of death was incurred in or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs. 38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
infrequent use of drugs to the point of addiction will be 
considered willful misconduct.  When drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death may be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3).

In this case, to the extent the veteran has been diagnosed 
with alcohol abuse, the disorder cannot be service-connected; 
indeed, the law precludes compensation for primary alcohol 
and drug abuse disabilities.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.1(n), 3.301 (2006);VAOPGPREC 2-97 (Jan. 
16, 1997) (no compensation shall be paid if a disability is 
the result of the veteran's own willful misconduct, including 
the abuse of alcohol or drugs).  

Moreover, § 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 
prohibits, effective for claims filed after October 31, 1990, 
the payment of compensation for a disability that is the 
result of a veteran's own alcohol or drug abuse.  See e.g., 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
Therefore, the veteran's claim for alcohol abuse is denied on 
a direct basis.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2002 and July 2005.  He has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, an attempt was made to 
verify the veteran's stressors related to PTSD.  In addition, 
the veteran requested and was provided with a hearing before 
the Board in July 2004.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issues on appeal was obtained in September 2005.  The 
available medical evidence is sufficient for adequate 
determinations.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claims for service connection, he was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date by correspondence dated 
in March 2006.  However, any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
as the claims have been denied.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


ORDER

The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to service connection for alcohol 
abuse, claimed as secondary to PTSD, is denied.


REMAND

With respect to the remaining claim of entitlement to a 
rating in excess of 20 percent for diabetes mellitus, the 
Board finds that a remand is needed.  The veteran maintains, 
in essence, that his service-connected diabetes mellitus is 
worse than currently evaluated.  The Board notes that his 
most recent examination was conducted in April 2002.  Given 
his contentions and the length of time since the last 
examination, the Board finds that a VA examination is needed 
to assess the veteran's current level of disability.  

Next, in this appeal, the veteran was given notice of what 
type of information and evidence he needed to substantiate 
his original claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal once the claim was granted.  

Now that entitlement to service connection has been 
established and he has appealed the level of disability 
rating assigned, additional due process notification based on 
the standards for an increased rating is needed under the 
Veterans Claims Assistance Act (VCAA).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claim for a higher 
rating, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  Make arrangements for the veteran to 
be afforded an appropriate examination to 
determine the nature and extent of his 
service-connected diabetes mellitus.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

3.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


